Citation Nr: 1506082	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling.   

2.  Entitlement to an increased rating for degenerative joint disease of the cervical spine, currently rated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 40 percent for glaucoma of the bilateral eyes.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for degenerative joint disease of the lumbar and cervical spines.  

In a December 2012 rating decision, service connection for glaucoma of the bilateral eyes was granted and assigned an initial 40 percent rating.  The Veteran has initiated an appeal with that rating.

The issues of a higher rating for glaucoma of the bilateral eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less, any ankylosis, or intervertebral disc syndrome (IVDS). 

2.  Considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected cervical spine disability has not been productive of forward flexion of the cervical spine to 15 degrees or less; ankylosis; or IVDS.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected lumbar spine degenerative joint disease disability are not met. 38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 20 percent for the service-connected cervical spine degenerative joint disease disability are not met. 38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A spine disability may be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine set forth in Diagnostic Codes 5235-5242.  Both of the Veteran's lumbar and his cervical disabilities, degenerative joint disease of the lumbar and cervical spine, respectively are rated under the general rating formula as 20 percent each.  The rating formula provides a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating requires that the condition be manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

IVDS is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Therefore, in order for a higher rating for the disabilities in question to be warranted, the Veteran's lumbar spine must be productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's cervical spine must be productive of forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Otherwise, either disability must result in IVDS productive of incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran was afforded examinations in August 2011 and December 2012.  In addition, there are supporting clinical records documenting complaints of low back pain.  On the August 2011 examination, mild pain and stiffness of the back and were noted.  The Veteran did not have weakness.  The Veteran reported having weekly flare-ups occur which were moderate, lasting hours, and precipitated by activity and relieved by rest.  The Veteran used a cane for walking extended distances and he could walk 2 miles.  His gait, posture, curvature, and symmetry of the spine were all normal.  There was no ankylosis of the cervical or lumbar spine.  The cervical spine moved in flexion to 35 degrees at the least which was painful; however, the Veteran gained 5 degrees upon repetition.  He did not exhibit fatigue, weakness, lack of endurance, or incoordination.  There was no impairment to the upper extremities.  The Veteran did not have IVDS of the cervical spine.  The lumbar spine moved in flexion to 60 degrees.  There was no pain on motion and no additional motion was lost with repetition.  He did not exhibit fatigue, weakness, lack of endurance, or incoordination.  There was no impairment to the lower extremities.  The Veteran did not have IVDS of the lumbar spine.  The examiner opined that the Veteran was capable of performing normal work activity.  He required stretching and frequent position changed and was limited with regard to walking long distances.

On the December 2012 examination, the Veteran reported increased neck and low back pain, but there were no incapacitating episodes.  The Veteran reported having weekly flare-ups.  The Veteran occasionally used a cane.  There was no ankylosis of the cervical or lumbar spine.  The cervical spine moved in flexion to 30 degrees and there was pain at that point.  His motion remained the same with repetition.  With regard to functional impairment, he had less movement than normal and pain.  He did not exhibit fatigue, weakness, swelling, or incoordination.  There were no muscle spasms or atrophy.  There was no impairment to the upper extremities.  There was no radiculopathy.  The Veteran did not have IVDS of the cervical spine.  The lumbar spine moved in flexion to 75 degrees.  Pain decreased motion on flexion to 60 degrees.  No additional motion was lost with repetition.  With regard to functional impairment, he had less movement than normal and pain.  He did not exhibit fatigue, weakness, swelling, instability, atrophy, deformity, disturbance of locomotion, interference with sitting/standing/weight-bearing, or incoordination.  There were no muscle spasms or atrophy.  There was no radiculopathy.  There was no impairment to the lower extremities.  The Veteran did not have IVDS of the lumbar spine.  The examiner opined that the Veteran was capable of performing normal work activity.  He required stretching and frequent position changed and was limited with regard to walking long distances.  X-rays revealed degenerative joint disease and other changes.  The examiner noted that the Veteran had worked full-time since April 2010 at a desk job.  He had not missed work, but needed to get up and move and stretch every 30-40 minutes.  

As noted by the findings reported above, the Veteran's lumbar spine is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine even with any additional functional impairment due to the DeLuca factors outlined above.  Further, the Veteran's cervical spine is not productive of forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine, again even with consideration of guidance for rating disorders based on limitation of motion as set forth in DeLuca.  Finally, the objective evidence of record does not show that either disability is productive of IVDS.

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for either the lumbar or cervical degenerative joint disease.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's lumbar and cervical spine disabilities, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate both the lumbar and cervical spine and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's lumbar and cervical spine disabilities, this case does not present other indicative of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran maintains full-time employment and there have not been frequent periods of hospitalization.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted. 


ORDER

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to a higher initial rating in excess of 40 percent for glaucoma of the bilateral eyes.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to a higher initial rating in excess of 40 percent for glaucoma of the bilateral eyes in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


